Name: Commission Regulation (EC) NoÃ 503/2005 of 31 March 2005 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas and a reference quantity for certain products originating in Morocco
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  international trade;  tariff policy;  Africa
 Date Published: nan

 1.4.2005 EN Official Journal of the European Union L 83/13 COMMISSION REGULATION (EC) No 503/2005 of 31 March 2005 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas and a reference quantity for certain products originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision of 16 March 2005 (2), the Council has given authorisation for the signing and has provided for the provisional application from 1 May 2004 of a Protocol to the Euro-Mediterranean Agreement between the European Community and its Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. (2) This Protocol provides for certain products originating in Morocco, for new tariff quotas and for a new reference quantity as well as for changes to the existing tariff quotas laid down in Regulation (EC) No 747/2001. (3) To implement the new tariff quotas and reference quantity and the changes to the existing tariff quotas, it is necessary to amend Regulation (EC) No 747/2001. (4) For the year 2004 the volumes of the new tariff quotas and reference quantity and the increases of the volumes of existing tariff quotas should be calculated as a portion of the basic volumes specified in the Protocol, in proportion to the part of the period elapsed before 1 May 2004. (5) In order to facilitate the management of certain existing tariff quotas provided for in Regulation (EC) No 747/2001, the quantities imported within the framework of those quotas should be charged against the respective tariff quotas opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation. (6) Since the Protocol applies from 1 May 2004, this Regulation should apply from the same date and should enter into force as soon as possible. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 747/2001 is amended as set out in the Annex to this Regulation. Article 2 The quantities which, pursuant to Annex II to Regulation (EC) No 747/2001, have been put into free circulation in the Community within the tariff quotas with order numbers 09.1104, 09.1112, 09.1122, 09.1130 and 09.1137, shall be charged against the respective tariff quotas opened pursuant to Annex II to Regulation (EC) No 747/2001, as amended by this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 241/2005 (OJ L 42, 12.2.2005, p. 11). (2) Not yet published in the Official Journal. ANNEX Annex II to Regulation (EC) No 747/2001 is amended as follows: 1. The title of the table is replaced by PART A: Tariff quotas; 2. The table set out in Part A is amended as follows: (a) the row for the tariff quota with order number 09.1110 is deleted; (b) the following new rows are inserted: 09.1150 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes: From 1.6. to 30.6.2004 51,5 Exemption 0603 10 10  Roses 0603 10 20  Carnations 0603 10 40  Gladioli 0603 10 50  Chrysanthemums From 1.6. to 30.6.2005 53 From 1.6. to 30.6.2006 54,5 From 1.6. to 30.6.2007 and for each period thereafter from 1.6. to 30.6. 56 09.1118 0810 10 00 Fresh strawberries From 1.4. to 30.4. 100 Exemption (c) the rows for the tariff quotas with order numbers 09.1104, 09.1112, 09.1137, 09.1122 and 09.1130 are replaced, respectively, by the following rows: 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.10. to 31.10. 10 600 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.11. to 30.11. 27 700 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.12. to 31.12. 31 300 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.1. to 31.1. 31 300 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.2. to 28/29.2. 31 300 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.3. to 31.3. 31 300 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.4. to 30.4. 16 500 Exemption (1) (2) 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.5. to 31.5.2004 4 000 Exemption (1) (2) From 1.5. to 31.5.2005 and for each period thereafter from 1.5. to 31.5. 5 000 Exemption (1) (2) 09.1112 0702 00 00 Tomatoes, fresh or chilled From 1.11.2003 to 31.5.2004 15 000 Exemption (1) (2) From 1.11.2004 to 31.5.2005 28 000 (1) Exemption (1) (2) From 1.11.2005 to 31.5.2006 38 000 (2) Exemption (1) (2) From 1.11.2006 to 31.5.2007 and for each period thereafter from 1.11. to 31.5. 48 000 (3) Exemption (1) (2) 09.1137 0707 00 05 Cucumbers, fresh or chilled From 1.11.2003 to 31.5.2004 5 429 + 85,71 tonnes net weight increase from 1.5. to 31.5.2004 Exemption (1) (6) From 1.11.2004 to 31.5.2005 and for each period thereafter from 1.11. to 31.5. 6 200 09.1122 0805 10 10 (4) Fresh oranges From 1.12.2003 to 31.5.2004 300 000 + 1 133,33 tonnes net weight increase from 1.5. to 31.5.2004 Exemption (1) (9) 0805 10 30 (4) 0805 10 50 (4) ex 0805 10 80 10 From 1.12.2004 to 31.5.2005 and for each period thereafter from 1.12. to 31.5. 306 800 09.1130 ex 0805 20 10 05 Fresh clementines From 1.11.2003 to 29.2.2004 120 000 Exemption (1) (10) From 1.11.2004 to 28.2.2005 and for each period thereafter from 1.11. to 28/29.2. 143 700; 3. the following PART B is added: PART B: Reference quantity Order No CN code Description of goods Reference quantity period Reference quantity volume (in tonnes net weight) Reference quantity duty 18.0105 0705 19 00  Lettuce (Lactuca sativa), fresh or chilled, other than cabbage lettuce From 1.5. to 31.12.2004 2 060 Exemption 0705 29 00  Chicory (Cichorium spp.), fresh or chilled, other than witloof chicory 0706  Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled From 1.1. to 31.12.2005 3 180 From 1.1. to 31.12.2006 3 270 For each period thereafter from 1.1. to 31.12. 3 360 (1) This quota volume shall be reduced to 8 000 tonnes net weight if the total volume of tomatoes originating in Morocco put into free circulation in the Community during the period of 1 October 2003 to 31 May 2004 exceeds the volume of 191 900 tonnes net weight. (2) This quota volume shall be reduced to 18 000 tonnes net weight if the total volume of tomatoes originating in Morocco put into free circulation in the Community during the period of 1 October 2004 to 31 May 2005 exceeds the sum of the volumes of the monthly tariff quotas with order number 09.1104 applicable during the period of 1 October 2004 to 31 May 2005 and the volume of the additional tariff quota with order number 09.1112 applicable during the period of 1 November 2004 to 31 May 2005. For the determination of the total imported volume a maximum tolerance of 1 % shall be allowed. (3) This quota volume shall be reduced to 28 000 tonnes net weight if the total volume of tomatoes originating in Morocco put into free circulation in the Community during the period of 1 October 2005 to 31 May 2006 exceeds the sum of the volumes of the monthly tariff quotas with order number 09.1104 applicable during the period of 1 October 2005 to 31 May 2006 and the volume of the additional tariff quota with order number 09.1112 applicable during the period of 1 November 2005 to 31 May 2006. For the determination of the total imported volume a maximum tolerance of 1 % shall be allowed. These provisions will apply to the volume of each thereafter provided additional tariff quota that will apply from 1.11. to 31.5. (4) From 1 January 2005 the CN codes 0805 10 10, 0805 10 30 and 0805 10 50 will be replaced by 0805 10 20.